UNITED FINANCIAL BANCORP, INC. 95 Elm Street West Springfield, Massachusetts 01089 June 20, 2007 VIA EDGAR Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re: United Financial Bancorp, Inc. Form 10-K for fiscal year ended December 31, 2006 (File No. 000-51369) Ladies and Gentlemen: United Financial Bancorp, Inc., a Federal corporation (the “Company”), in connection with its Form 10-K for the fiscal year ended December 31, 2006, originally filed on March 16, 2007, as amended, hereby acknowledges that: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert staff comments as defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, /s/ Richard B. Collins Richard B. Collins Chief Executive Officer (Duly Authorized Representative)
